                       IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

PROMISE HEALTHCARE GROUP,LLC,et                             Case No. 18-12491 (CSS)
   1
ai,
                                                           (Jointly Administered)

                                    Debtors.

                                                            Hearing Date: Only ifan objection isfiled
                                                            Objection Deadline: February 26,2020 at 4:00 p.m.(ET)

    SUMMARY OF THIRTEENTH MONTHLY APPLICATION FOR COMPENSATION
     AND REIMBURSEMENT OF EXPENSES OF PROVINCE,INC., AS FINANCIAL
    ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,FOR
      THE PERIOD FROM DECEMBER 1,2019 THROUGH DECEMBER 31,2019


Name of Applicant:                               Province, Inc.

Authorized to Provide Professional               The Official Committee of Unsecured
Services to:                                     Creditors

Date of Retention:                               Effective as ofNovember 16,2018 by order
                                                 entered January 8, 2019



I
 The Debtors in these Chapter 11 cases, together with the last four digits ofeach Debtor’s federal tax identification
number, are as follows: HLP Healthcare, Inc.(8381), PH-ELA,Inc.(9180), Professional Rehabilitation Hospital,
L.L.C.(5340), Promise Healthcare #2, Inc.(1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc.(2601), Bossier Land Acquisition Corp.(6644), HLP of Los Angeles, LLC(9102), HLP of
Shreveport, Inc.(1708), HLP Properties at The Villages Holdings, LLC(0006), HLP Properties at the Villages,
L.L.C.(1938), HLP Properties of Vidalia, LLC(4255), HLP Properties, Inc.(0068), Promise Healthcare of
California, Inc.(9179), Promise Healthcare, Inc.(7953),Promise Hospital of Ascension, Inc.(9219), Promise
Hospital of Baton Rouge, Inc.(8831), Promise Hospital of Dade, Inc.(7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P.(4671), Promise Hospital of Florida at The Villages, Inc.(2171),
Promise Hospital of Louisiana, Inc.(4886), Promise Hospital of Lee, Inc.(8552), Promise Hospital of Overland
Park, Inc.(5562), Promise Hospital ofPhoenix, Inc.(1318),Promise Hospital of Salt Lake, Inc.(0659), Promise
Hospital of Vicksburg, Inc.(2834), Promise Hospital of Wichita Falls, Inc.(4104), Promise Properties of Dade, Inc.
(1592), Promise Properties of Lee, Inc.(9065), Promise Properties of Shreveport, LLC(9057), Promise Skilled
Nursing Facility of Overland Park, Inc.(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.(1791),
Quantum Health, Inc.(4298), Quantum Properties, L.P.(8203), St. Alexius Hospital Corporation #1 (2766), St.
Alexius Properties, LLC(4610), Success Healthcare 1, LLC(6535), Success Healthcare 2, LLC(8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC(4947), LH Acquisition, LLC(2328), Promise
Behavioral Health Hospital of Shreveport, Inc.(1823), Promise Rejuvenation Centers, Inc.(7301),Promise
Rejuvenation Center at the Villages, Inc.(7529), and PHG Technology Development and Services Company,Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
Period for which Compensation and                                                                             I
                                                       December 1,2019- December 31,2019
Reimbursement is Sought:
Amount of Compensation Sought as
                                                       $26,252.00
Actual, Reasonable and Necessary:
Amount of Expense Reimbursement
Sought as Actual, Reasonable and                       $25.73
Necessary:


This is a:             X monthly                         interim                 final application.




' The applicant reserves the right to include any time expended in the time period indicated above in future application(s) if it is
not included herein.




                                                                 2
                                  PROVINCE PROFESSIONALS


    Name of          Position of the Applicant, Number        Hourly         Total             Total
  Professional          of Years in that Position, Prior      Billing        Hours         Compensation
   Individual            Relevant Experience, Year of          Rate          Billed
                        Obtaining License to Practice,
                               Area of Expertise
Paul Huygens,        Principal - Corporate restructuring.        $900               4.8        $4,320.00
CPA, CFE             CPA license in 1999, CFE license in
                     2015.
Edward Kim           Managing Director - Corporate               $685              24.2       $16,577.00
                     restructuring. Investment banking
                     and restructuring employment since
                     1998.
Paul Navid           Director - Investment banking.                 $525            9.9        $5,197.50
                                                  Subtotal                         38.9       $26,094.50
      Para                                                    Hourly          Total            Total
  professionals                                               Billing        Hours         Compensation
                                                               Rate          Billed

Eric Mattson                                                         $175           0.9          $157.50
                                                   Subtotal                         0.9          $157.50

                                                                              Fee
                                                                                               Total
                                                                            Statement
                                                                             Hours
                                                                                           Compensation

                                              Grand Total                          39.8       $26,252.00

                                COMPENSATION BY CATEGORY


       Project Categories                             Total Hours     Total Fees

       Business Analysis / Operations                         16.5                    $11,461.50
       Claims Analysis and Objections                          6.0                        $3,262.50
       Committee Activities                                    7.3                        $5,137.00
       Fee/Employment Applications                             1.7                         $705.50
       Litigation                                              8.3                        $5,685.50
       Grand Total                                            39.8                    $26,252.00



                                        EXPENSE SUMMARY


Expense Category              Description                                                 Total Expenses
Telephone/Internet            Conference call.                                                        $25.73

Total Expenses                                                                                        $25.73
                          IN THE UNITED STATES BANKRUPTCY COURT
                               EOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

PROMISE HEALTHCARE GROUP,EEC, et                               Case No. 18-12491 (CSS)
      1
al.
                                                              (Jointly Administered)

                                      Debtors.

                                                               Hearing Date: Only ifan objection isfiled
                                                               Objection Deadline: February 26,2020 at 4:00 p.m.(ET)

            THIRTEENTH MONTHLY APPLICATION FOR COMPENSATION AND
         REIMBURSEMENT OF EXPENSES OF PROVINCE,INC., AS FINANCIAL
      ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,FOR
        THE PERIOD FROM DECEMBER I, 2019 THROUGH DECEMBER 31, 2019

           Pursuant to sections 330 and 331 of Title 11 of the United States Code (the “Bankruptcy

Code”). Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

this Court’s Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses of Professionals [Docket No. 198], entered on December 3, 2018 (the “Interim


I
    The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP Healthcare, Inc.(8381), PH-ELA, Inc.(9180), Professional Rehabilitation Hospital,
L.L.C.(5340), Promise Healthcare #2, Inc.(1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc.(2601), Bossier Land Acquisition Corp.(6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc.(1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C.(1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc.(0068), Promise Healthcare of
California, Inc.(9179), Promise Healthcare, Inc.(7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P.(4671), Promise Hospital of Florida at The Villages, Inc.(2171),
Promise Hospital of Louisiana, Inc.(4886), Promise Hospital of Lee, Inc.(8552), Promise Hospital of Overland
Park, Inc.(5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.(0659), Promise
 Hospital of Vicksburg, Inc.(2834), Promise Hospital of Wichita Falls, Inc.(4104), Promise Properties of Dade, Inc.
(1592), Promise Properties of Lee, Inc.(9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.(1791),
Quantum Health, Inc.(4298), Quantum Properties, L.P.(8203), St. Alexius Hospital Corporation #1 (2766), St.
Alexius Properties, LLC(4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
 Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC(2328), Promise
Behavioral Health Hospital of Shreveport, Inc.(1823), Promise Rejuvenation Centers, Inc.(7301), Promise
 Rejuvenation Center at the Villages, Inc.(7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
Compensation Order”). Province, Inc. ('“Province” or the “Firm”), financial advisor for the

Official Committee of Unsecured Creditors (the “Committee”), hereby submits its Thirteenth

Monthly Application for Compensation and for Reimbursement of Expenses for the Period from

December 1, 2019 through December 31, 2019 (the “Application”).

       By this Application, Province seeks a monthly interim allowance of compensation in the

amount of $26,252.00 and actual and necessary expenses in the amount of $25.73 for a total

allowance of $26,277.73 and payment of $21,001.60 (80% of the allowed fees) and

reimbursement $25.73 (100% of the allowed expenses) for a total payment of $21,027.33 for the

period from December 1, 2019 through December 31, 2019 (the “Thirteenth Monthly Fee

Period”).


       Pursuant to Local Bankruptcy Rule 2016-2, this Application is supported by the

Certification of Edward Kim, which is annexed hereto as Exhibit A.           In support of this

Application, Province respectfully represents as follows:

                               JURISDICTION AND VENUE


       1.      The Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334 and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2) and may be

determined by the Bankruptcy Court.

       2.      The statutory predicates for the relief requested herein are sections 328, 330 and

331 of the Bankruptcy Code, Bankruptcy Rule 2016, and Rules 2014-1 and 2016-2 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”).



                                                2
                                       BACKGROUND


       3.     On November 5, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

with this Court under chapter 11 of the Bankruptcy Code. The Debtors have continued in

possession of their properties and have continued to operate as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. By entry of court order on December 10,

2018, a fee examiner has been appointed in these cases [Docket No. 274].

       4.     On November 14, 2018, the Office of the United States Trustee (the “UST”)

appointed the Committee pursuant to section 1102 of the Bankruptcy Code. The Committee

consists of the following seven (7) members; (i) HEB Ababa, Ronaldoe Guiterrez and Yolanda

Penney, (ii) Cardinal Health, (hi) Wound Care Management, ETC d/b/a MEDCENTRIS, (iv)

Freedom Medical, Inc., (v) Morrison Management Specialists, Inc., (vi) Efficient Management

Resources Systems, Inc., and (vii) Surgical Program Development.

       5.      On November 16, 2018, the Committee selected Province, Inc. as its financial

advisor.


       6.      On December 3, 2018, the Court entered the Interim Compensation Order,

authorizing the Committee’s professionals (“Professionals”) to submit monthly applications for

interim compensation and reimbursement of expenses, pursuant to the procedures specified

therein. The Interim Compensation Order provides, among other things, that a Professional may

file monthly fee applications. If no objections are made within twenty (20) days after service of

the monthly fee application, the Debtor is authorized to pay the Professional eighty percent

(80%) of the requested fees and one hundred percent (100%) of the requested expenses. At

three-month intervals or such other intervals convenient to the Court, each Professional shall file

and serve an interim application for allowance of the amounts sought in its monthly fee



                                                 3
applications for that period. All fees and expenses paid are on an interim basis until final

allowance by the Court.

       7.      The retention of Province, as financial advisor to the Committee, was approved

effective as of November 16, 2018, by this Court’s Order Authorizing and Approving the

Employment of Province, Inc. as Financial Advisor to the Official Committee of Unsecured

Creditors as ofNovember 16, 2018 [Docket. 422], enter on January 8, 2019.

               PROVINCE’S APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES


                               Compensation Paid and Its Source

       8.      All services for which Province requests compensation were performed for or on

behalf of the Committee.


       9.      Province has received no payment and no promises for payment from any source

other than the estate for services rendered or to be rendered in any capacity whatsoever in

connection with the matters covered by this Application.            There is no agreement or

understanding between Province and any other person other than the employees of Province for

the sharing of compensation to be received for services rendered in this case. Province has

received no retainer in this matter.


                                         Fee Statements


        10.    Province seeks allowance of compensation and payment for professional services

rendered to the Committee during the Thirteenth Monthly Fee Period in the aggregate amount of

$26,252.00 and for reimbursement of expenses incurred in connection with the rendition of such

services in the aggregate amount of $25.73.

        11.    Attached as Exhibit B is a list of professionals providing service; their respective

billing rates; the aggregate hours expended by each professional; a general description of

                                                4
services rendered, summarized by project category; a fee summary; detailed time records with a

description of the services performed by each professional and the time expended; and a

summary and detail of out-of-pocket expenses incurred.

                                      Summary of Services


         12.   The employees of Province who have rendered professional services during the

Thirteenth Monthly Fee Period in this case are as follows: Paul Huygens, Edward Kim, and Paul

Navid.


         13.   During the Thirteenth Monthly Fee Period, the Committee relied heavily on the

experience and expertise of the above-named persons in dealing with matters described in detail

below. As a result. Province’s highly skilled restructuring and bankruptcy professionals devoted

significant time and effort to perform properly and expeditiously the required professional

services.



         14.   A summary of some of the more significant services rendered by Province during

the Thirteenth Monthly Fee Period follows. This summary is divided according to the project

categories used by Province in its billing in this case. A detailed time log of all tasks performed

by Province during the Thirteenth Monthly Fee Period is set forth in Exhibit B hereto.

 A.       Business Analysis / Operations


          Fees: Sll,461.50                   Total Hours: 16.5


         15.    Incorporated within this category is time spent by Province personnel in

connection with the evaluation and analysis of certain aspects of the Debtors’ business and

industry of operation.

         16.    Specific services provided by Province during the Thirteenth Monthly Fee Period

include, but are not limited to:



                                                 5
       1.        Ongoing monitoring and analysis of AR collections and bad debt and the ongoing
                 monitoring and review of revised winddown costs and budgets;
       11.       Preparing weekly sensitivities of Debtors’ liquidity pursuant to detailed cash flow
                 forecasts of the DIP financing budgets;
       111.      Monitoring weekly cash performance versus the aforementioned budgets;
       IV.       Update existing waterfalls to reflect changes to final sale and other escrow items
                 and create scenario analyses as requested;
       V.        Creation of defalcation and other closing-related holdback analyses;
       VI.       Creation of settlement-related models and other data as requested or required,
                 including refresh of various intercompany-related analytics;
       Vll.      Conducting business and financial due diligence as needed with Debtors’
                 management team and Chapter 11 professionals; and
       Vlll.     Other correspondence or analysis as requested by committee professionals.

B.     Claims Analysis and Objections


        Fees: $3,262.50                        Total Hours: 6.0


       17.       Incorporated within this task code is time incurred by Province personnel while

performing various functions directly related to creating refreshed preference and other analytics

to support recovery assumptions under waterfall analyses.

 C.    Committee Activities


       Fees: $5,137.00                         Total Hours: 7.3


       18.       Incorporated within this category is time incurred by Province personnel while

performing various functions directly related to preparing for, meeting with, and corresponding

with the Committee and with Debtors professionals for issues related to the Committee and

Committee approval of a prospective plan.

 D.         Fee / Employment Annlications


       Fees: $705.50                           Total Hours: 1.7


        19.      Incorporated within this task code is time incurred by Province personnel while

performing various functions directly related to the employment and fee applications of Province



                                                  6
for this chapter 11 case, including review of fee examiner memos and researching and

responding to inquiries.

       20.     Such functions include, but are not limited to: preparing and finalizing the Fourth

Interim Application for Compensation and Reimbursement of Expenses of Province, Inc., as

Financial Advisor to the Official Committee of Unsecured Creditors,for the Periodfrom August

I, 2019 Through October 31, 2019.

E.     Litigation


       Fees: $5,685.50                       Total Hours: 8.3


       21.     Incorporated within this category is time incurred by Province personnel

analyzing, corresponding, and discussing possible causes of action and investigations and

requesting the relevant data and documentation.

                           ACTUAL AND NECESSARY EXPENSES


       22.     It is Province’s policy to charge its clients for identifiable, non-overhead travel

expenses incurred in connection with the client’s case that would not have been incun'ed except

in connection with the representation of that particular client. It is also Province’s policy to

charge its clients only the amount actually incurred by Province in connection with such items.

Such charges would include industry or company specific research as requested by counsel as

required by the unique circumstances of a particular client. Examples of travel expenses are

described below. Province does not charge for telephone calls (except the cost of specifically

identified conference call charges), faxes, and other administrative expenses. The policies

employed by Province for seeking reimbursement for out-of-pocket travel expenses are as

follows:


        1.     Airfare/Train - Costs incurred by Province professionals when traveling by air
               or train to/from other cities on behalf of the Committee;


                                                  7
       11.     Ground Transportation - Expenses incurred by Province professionals for local
               transportation while outside of their home cities (on matters related to this chapter
               11 case), including taxi-cab fares incurred while traveling as well as other
               expenses incurred in comiection with traveling to/from airports and parking at
               airports while traveling out-of-town on client matters;
       111.    Lodging - Costs incurred by Province professionals for lodging while traveling
               on behalf of the Committee (on matters related to this chapter 11 case);
       IV.     Meals - Costs incurred by Province professionals for meals while traveling
               outside of their home cities or for working lunch meetings (on matters related to
               this chapter 11 case); and
       V.      Miscellaneous - Costs incurred by Province professionals for various charges
               including in-flight Wi-Fi, supplies, and financial research.

                          SUMMARY OF FEES AND EXPENSES


       23.     The Application covers Province’s fees and expenses incurred during the

Thirteenth Monthly Fee Period. The fees incurred total $26,252.00, and the expenses incurred

total $25.73. These fees and expenses are consistent with Province’s arrangement with the

Committee and the terms of the pending order approving the Retention Application (the

 Retention Order”). Province respectfully submits that if necessary, a consideration of these

factors would result in this Court’s allowance of the full compensation requested.

       24.     Time and expertise required. Province’s professional services on behalf of the

Committee have required 39.8 hours of professional and paraprofessional time in this Thirteenth

Monthly Fee Period. Province has staffed this case efficiently. Where work could be performed

by professionals with lower rates, Province used such professionals to perform the assignments.

A significant amount of the services rendered required a high degree of professional competence

and expertise. For those services, Province used senior professionals in the interest of staffing

the case efficiently.

        25.     Time limitation imposed by this case. The Committee was required to understand

a large volume of information in a very short time related to the financing and operations of the
Debtor and given the short timeframes imposed by the DIP financing milestones related to the

sales processes, among other things.

        26.    The difficulty of questions.       Unique and complex issues arose during the

Thirteenth Monthly Fee Period especially related to concerns regarding asset sale processes and

interpretation of consideration offered, given the lack of precedent transactions of this nature.

Province has advised the Committee and its counsel regarding these issues.

        27.    The skills required to perform the financial advisory services properly. This

bankruptcy case addresses issues which raise complex questions. The case requires a high level

of skill and expertise to efficiently and accurately analyze the economic effects of both the sale

processes and comparative liquidations of the Debtor’s assets and to assess other potential

sources of value for the Committee, among other things.

         28.    The amount involved and results obtained. Province has been prudent in the

amount of time incurred on various tasks and believes its efforts benefited the Committee and

this case.


         29.    The preclusion of other employment by the Applicant due to acceptance of the

case.   Province is not aware of any other employment precluded by acceptance of this case;

however. Province professionals providing services to the Committee were not available to

service other clients at their customary rates.

         30.    The fee. Pursuant to the terms of the Retention Order, Province will bill at their

standard hourly rates.

         31.    Whether the fee is fixed or contingent. Province’s fees are not dependent on the

outcome of this case; however, pursuant to Bankruptcy Code sections 330 and 331, all fees




                                                  9
sought by professional retained under sections 328 or 1103 of the Bankruptcy Code are

contingent pending final approval by the Court.

        32.   The experience, reputation, and ability of Province. Province’s professionals

engaged in this case have also worked in several large bankruptcy cases. Province currently or

has provided financial advisory services to the unsecured creditors committees in the Chapter 11

cases   of Purdue Pharma, Emerge          Energy       Services, Insys   Therapeutics, Aegerion

Pharmaceuticals, Achaogen, Pernix Sleep, Things Remembered, Charlotte Russe, Gymboree,

Beauty Brands, Advanced Sports Enterprises (ASE), Promise Healthcare, Papa Gino’s,

American Tire Distributors, Brookstone, Heritage Home Group, The Rockport Company,

Claire’s Stores, Inc., The Walking Company, Patriot National, Shiekh Shoes, Velocity Holding

Company (MAG), Aerogroup International, Inc. (Aerosoles), Mac Acquisition EEC (Romano’s

Macaroni Grill), Cornerstone Apparel, Inc. (Papaya), True Religion Apparel, Inc., Payless

ShoeSource, Inc., Gordmans Stores, Inc., hhgregg Inc., Eastern Outfitters EEC, Inc., Gulf

Chemical & Metallurgical Corporation, Performance Sports Group, Fresh-G Restaurant

Intermediate Holding, EEC (Garden Fresh Restaurants), Golfsmith International Holdings, Inc.,

Aeropostale, Inc., Pacific Sunwear, Inc., Fresh & Easy, EEC, The Wet Seal, EEC, National Air

Cargo, Inc., Magnetation, EEC, and KSE Media Inc. matters, the debtors in many confidential

matters, Woodbridge Group of Companies, EEC, Penthouse Global Media Inc., Focus Property

Group, Superior Einen, Argosy Casino (Penn National) and American West Homes, and the

trustee in Aegean Marine, Orexigen Therapeutics, Maxus Energy, Avaya, Inc., Ea Paloma

Generating Company EEC, RadioShack Corporation, Coldwater Creek, Inc., Eoehmann’s Inc.,

and Eddie Bauer.




                                                  10
                                      RESERVATION


       33.    To the extent time or disbursement charges for services rendered or disbursements

incurred relate to this Thirteenth Monthly Fee Period but were not processed prior to the

preparation of this Application, or Province has for any other reason not sought compensation or

reimbursement of expenses herein for any services rendered or expenses incurred during the

Thirteenth Monthly Fee Period, Province reserves the right to request additional compensation

for such services and reimbursement of expenses in a future application.

                                        CONCLUSION


       34.    It is respectfully submitted that the amount requested by Province is fair and

reasonable given (a) the complexity of the issues presented,(b) the time and labor required,(c)

the skill necessary to perform the financial advisory services, (d) the preclusion of other

employment, and (e) the customary fees charged to clients in bankruptcy and non-bankruptcy

situations.




                         [Remainder ofPage Left Intentionally Blank]




                                                11
       WHEREFORE, Province respectfully requests (i) approval of compensation in the

amount of $26,252.00 and reimbursement of actual and necessary expenses in the amount of

$25.73 for a total allowance of $26,252.00; (ii) payment of $21,027.33(80% of the allowed fees

and 100% of the allowed expenses); and (hi) such other and further relief as this Court may

deem just and proper.

Dated: February 6, 2020                      PROVINCE,INC.

                                             By: /s/ Edward Kim
                                                 Edward Kim, Managing Director
                                                 2360 Corporate Circle, Suite 330
                                                   Henderson, NV 89074
                                                   Telephone: 702.685.5555
                                                   Facsimile: 702.685.5556
                                                   Email: ekim(@provincefirm.com

                                                   Financial Advisor to the Official Committee
                                                   of Unsecured Creditors




                                              12
